Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of May 26, 2021 has been received and considered.  With the entry of the amendment, claims 3-4 are canceled, and claims 1-2 and 5-8 are pending for examination.

Drawings
The replacement drawing of May 26, 2021 has been received.  The drawing is approved.

The objection to the drawings because the figure should be labeled as “Figure” not “Fig. 1” as a single figure is present is withdrawn due to the corrected replacement drawing of May 26, 2021 providing this correction.

Specification
The substitute specification filed May 26, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a statement indicating that no new matter was included in the substitute specification was not provided. Note MPEP 608.01(q).

The disclosure is objected to because of the following informalities: (1) In the Brief Description of the Drawings, “Fig. 1” should be “figure” as noted in the Drawings section above. Note 37 CFR 1.84(u)(1).  (2) Reference to the figure should be made in the Detailed Description of the Embodiments.  This rejection remains as the substitute specification of May 26, 2021 was not entered.  As well, note that in the proposed substitute specification issue (2) was also not addressed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The substitute specification filed May 26, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a statement indicating that no new matter was included in the substitute specification was not provided. Note MPEP 608.01(q).The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1, lines 5-6, has been amended to provide “injection flow of gas sprayed in the supersonic plasma spraying process”.  This raises new matter, as it is not specifically provided in the disclosure as filed that gas injection flow is gas “sprayed in the supersonic plasma spraying process”.  Therefore, the claim is rejected as containing new matter.
Claim 1, lines 6-7, has been amended to provide “flight speed of powder sprayed in the supersonic plasma spraying process”.  This raises new matter, as it is not specifically provided in the disclosure as filed that the flight speed refers to the powder (rather than the plasma gas flight speed, for example). Therefore, the claim is rejected as containing new matter.
Claim 2, lines 2-3, has been amended to provide “sprayed on the surface of the sprue spreader is 10-15 µm before laser scanning”.  This raises new matter, as it is not specifically provided in the disclosure as filed that the thickness is before laser scanning rather than after laser scanning.
The dependent claims also do not cure the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 “injection flow of gas sprayed in the supersonic plasma spraying process” is unclear as to what gas referred to, such a (a)  the total of all gases sprayed, (b) any one gas sprayed, (c) a specific gas sprayed, (d) a specific combination of gases sprayed, etc?  For the purpose of examination, any of (a)-(d) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 6, “the supersonic plasma spraying process” lacks antecedent basis.  Note that line 4 refers to “supersonic plasma spraying process parameters”, not the process itself.
Claim 1, lines 9-10, “by adopting the supersonic plasma spraying process, controlling a spray gun” is provided.  However, as worded it is not necessarily provided that the spray gun is used in the process.  Does applicant mean that using the supersonic process provides that the spray gun is used with supersonic plasma spraying with parameters as in S2 are required? For the purpose of examination, this is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 19, “the laser fusion process” lacks antecedent basis.  Note that line 14 refers to “laser fusion process parameters”, not the process itself.  Does applicant 
Claim 5, line 1, this claim now depends from canceled claim 4.  For the purpose of examination, it has been treated as depending from claim 1, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 3, “cleaning surface of the sprue spreader” should be “cleaning a surface of the sprue spreader” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0093047) in view of  Wei, et al “Effect of Processing Parameters on Plasma Jet and In-flight Particles Characters in Supersonic Plasma Spraying” (hereinafter Wei article), CN 106637045 (hereinafter ‘045), Ladentin (US 2003/0087040), Rauf, et al “Cladding of Ni-20Cr Coatings by Optimizing the CO2 Laser Parameters” (hereinafter .
Claim 1: Ma teaches a method that provides a surface treatment of mold surfaces that would be used for casting molten metal (0002, 0003, 0019, 0020), where mold refers to any structure used to form a material positioned in an interior of the mold to a desired shape (0020).  The Examiner takes Official Notice that a sprue spreader is a conventionally known structure provided in a mold to help form material to a desired shape (as applicant has not traversed this position from the Office Action of February 26, 2021, it is understood to be agreed to), and therefore sprue spreaders would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention to be acceptably included as parts to be treated as conventionally known mold surface parts.  Ma provides that an initial step (step S1) can be provided to clean (degrease) the surface to be treated (with acetone or ethanol, for example) and to dry with hot air (0033). Ma further provides a step of coating (step S3) where thermal spraying would be provided to coat the surface of the substrate with a coating, where the thermal spraying process would include using a spray gun (since a spray gun would be needed for the spraying) and can be plasma spraying, including modified plasma spraying processes, where the process includes spraying coating particles (powders) onto the substrate surface to coat the surface (0033-0034), and this would occur after step S1 as a further treatment (note 0033).  The coating can include materials with WC, such as WC-Co (0026), where the coatings provide a high hardness and corrosion 
(A) As to using a supersonic plasma spray system with spray gun and setting the parameters as claimed for steps S2 and S3, Ma indicates  plasma spraying including modified plasma spraying with a spray gun can be used as discussed above.  Wei article describes how supersonic plasma spraying (SAPS) is desirable for the deposition of ceramic and metallic coatings with good performance while energy consumption reduced, where in the SAPS the particle speed can be 400-500 m/s (page 775, Introduction).  Wei article describes SAPS with a spray gun where powders (particles) are sprayed (note page 777, Figure 2).  Wei article discusses various parameters used in SAPS including how current intensity A affects the temperature and velocity of the plasma jet (page 781), and total primary mixture gas flow rate affects the in flight particle temperature and velocity (page 783 and overall affects the resulting plasma jet indicating that the gas can be considered as sprayed, and also note figure 2 would show gases injected and flowing through the nozzle to be sprayed), voltage and current intensity affect the particle temperature and flight velocity (page 784, where the flight velocity would refer to particle (powder) speed), and spraying distance also has an effect on  particle temperature and flight velocity (figure 13).  Variable parameters that are described as being controlled and adjusted include voltage, current, spraying distance, gas injection flow (gas flow rate), flight speed (velocity) and temperature (Table 1, page 785).  Wei article also describes how voltage can be in the claimed range (such as 138 V, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would further have been obvious to one of ordinary skill in the art when providing the process of Ma in view of Wei article to specifically provide that the plasmas spraying (S3) occurs after (S2) since the setting of 
(B) Furthermore, as to specifically spraying a tungsten carbide powder, either (1) the powder of Ma with forming WC-Co coating as discussed above can be considered a tungsten carbide powder as containing tungsten carbide to give the WC-Co coating or (2) ‘045 would further describe the desire for coating WC and Co coatings on a surface (0002), where such coatings protect against corrosion (0004), where the process includes plasma spraying a mixture of Co and WC powder, thus using specifically WC only powder along with Co powder (oo10, 0012, 0015-0016, 0022). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article to spray mixed powder of WC powder and Co powder to provide the desirable WC-Co coating as suggested by ‘045 with an expectation of predictably acceptable results, since Ma provides that WC-Co coating can be used and ‘045 describes how such a coating can be provided using a mixture of WC powder and Co powder by plasma spraying.  ‘045 further indicates how “degreasing” with acetone can also be considered cleaning (0020).
(C) Furthermore, as to using a programmable robot to provide the plasma spraying in S3, Ladentin describes how it is conventionally known to apply plasma spray coatings using  a programmable control robot (0002, 0003, 0017, 0019, note robot program), where robotic control application allows for exact adaptation to the geometry of the component to be coated (0017). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article and ‘045 to use a programmable control robot to provide the plasma spraying as suggested by Ladentin, since Ma in view of Wei article 
 (D) Furthermore, as to the S5 and S6 laser treatment, Ma notes how refusing/melting treatment can be provided, as discussed above.  ‘045 further discusses how after applying the WC-Co coating by plasma spraying, a desirable laser remelting treatment can be performed on the coating to obtain a dense Co/WC coating that is metallurgically bonded with the substrate on the  metal article (0013), where in the laser remelting, there is a scanning speed and a nitrogen flow rate (0023).  Additionally Rauf article describes that when providing laser remelting after plasma praying to remove porosity, etc. parameters that can be controlled include defocus distance (the positive defocus of the focal position of the light spot of the laser), the scanning speed, the scanning power, the overlap amount (the overlap joint rate) and a CO2 laser can be used (note abstract, page 2354-2355, figure 3, Tables 2-4), and also describes providing a protective gas (here argon) to shield against oxidation attack (page 2354-2355).  Chen further provides that as to preheating before remelting, it is known to preheat to up to 950 degrees C for a period of time before remelting a plasma sprayed surface with a laser to minimize surface cracks and depressions (note column 4, lines 1-10, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045 and Ladentin to further use a laser treatment for the remelting using a scanning laser as suggested by ‘045 to provide a desirable remelting, since Ma describes remelting to densify and bond, and ‘045 indicates that a scanning laser treatment to plasma sprayed materials to provide remelting would provide the desired densifying and bonding.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Additionally, it would be suggested to provide the parameters in their optimized form before the laser treatment of Step S6 so that all the laser treatment can be done at the optimized conditions. Additionally, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin and Rauf article to preheat the surface to be treated before laser remelting as suggested by Chen, since a laser remelting would be provided, and Chen would indicate that when providing laser remelting after plasma spray coating, preheating helps minimize cracks and depressions.  Furthermore, this preheating would In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
(E) As to step S7, As to further polishing the surface by pneumatic polishing after S6  (where the surface is the remelting coating, for example), Ma indicates that the remelted surface can be polished (0033, 0035, so after the remelting step). ’759 teaches that a known way to polish a surface that has been treated by melting with a laser would be pneumatic polishing (0019, 0031, 0038, 0044).   Therefore, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, and Chen to provide the polishing by pneumatic polishing as suggested by ‘759 with an expectation of predictably acceptable polishing results, since Ma would indicate polishing after remelting, the combination of art suggests remelting with a laser, and ‘759 indicates pneumatic polishing can be used after laser melting treatment.   
Furthermore, as to cleaning and drying with hot air after the polishing, Hong article describes how a thermal sprayed coating (HVOF) was polished and then cleaned with acetone and dried with hot air, similarly as to cleaning and drying with hot air before coating (page 564).  Therefore, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Chen and ‘759 to further clean and dry with hot air after the polishing as suggested by Hong article with an expectation of predictably acceptable results, since Hong article shows how it is conventional to 
Optionally, additionally using Huang, Additionally, as to the cleaning and hot air drying of S4 after the supersonic spraying and before laser melting, and the cleaning and hot air drying of S7 after the laser melting and before the polishing, Huang further describes how a coating (here a ceramic) can be applied by thermal spraying/plasma spray, and then laser remelting treatment provided, where between the thermal spraying/plasma spray and laser remelting, it would be known to clean and dry the coated surface (0013-0016, figure 1).  Huang further describes how after a surface to be treated (ceramic layer) provided, the surface can be cleaned and dried, then laser treatment to remelt provided, and then this surface can be cleaned (rinsed) and dried (0029).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Chen, ‘759 and Hong article to provide the S4 
(F) As to the hot air drying at steps S1, S4, and both of the hot air drying of S7 at 60 degrees C,  Sirejacob provides a cleaning followed by hot air drying, and describes that the hot air can be 50-80 degrees C (0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Chen, ‘759 and Hong article, EITHER alone OR further in view of Huang to provide that the temperature used for the hot air for drying is 50-80 degrees C  as suggested by Sirejacob with an expectation of predictably acceptable drying results, because Ma and Hong article describe using hot air for drying after cleaning, and Sirejacob describes how a hot air temperature for drying after cleaning can conventionally be 50-80 degrees C.  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This temperature would be used for all the hot air drying as a suggested desirable hot air temperature to use after cleaning.
Claim 2: As to the thickness of the coating, ‘045 describes thickness of about 18 microns before laser remelting (note 0058) and about 20 microns of the WC containing coating after remelting (0059) and also note about 15 and about 18 microns  without described remelting (0050, 0053, 0055) and about 20 microns after laser remelting (0056) in examples for protection, and while 15 microns is in the claimed range and 18 microns is slightly above the claimed range, it would indicate to optimize for the specific article and coating provided as there can be varying thickness, and such optimization would provide a thickness in the claimed range after the plasma spraying and before the laser treatment. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Wei article, ‘045, Ladentin, Rauf article, Chen, ‘759, Hong article and Sirejacob, EITHER alone OR further in view of Huang as applied to claims 1-2 above, and further Yi, et al “Effects analysis of ambient conditions on process of laser surface melting” (hereinafter Yi article).
Claim 5:  As to the spot size of the laser, Rauf article shows how there would be a beam from the laser understood to give a circular spot size (note figure 3) and a focal length with the discussed adjustment of defocus of focal position as discussed for claim 1 above and notes overlap of the laser bead (spot) of 0.15-0.35 mm (and note page 2355), and given such sizes and the adjustment of  the light spot of the laser where defocus distance can be varied and is shown as changing distance of laser from substrate where there is an expanding laser beam (figure 3, and page 2355). Yi article further notes that when using a laser for surface melting, it is also know to provide coaxial streams of air around the laser which provide for a controlled cavity around the laser, allowing treatment underwater, for example (figure 1, page 1412) and Yi article also shows circular spot sizes that would be less than 5 mm (from the size of the surrounding air) (figure 1) and gives an example of 1 mm spot size (Table 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Chen, ‘759, Hong article and Sirejacob, EITHER alone OR further in view of Huang  to optimize the spot size for the specific distance of the beam from the substrate and resulting beam size  from the suggestion of Rauf article and Yi article giving results of 3 mm given the relative adjustment and dimensions shown that can be used for laser treatment, since it would be obvious to optimize the size of the laser light spot from the indications of sizes that are known to use as discussed above. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6: The suggested optimization of defocus of the focal position and scanning speed discussed for claim 1 above, would also give optimization to the claimed value/ranges.
Claim 7: As to the preheating temperature and time before laser treatment, Chen describes preheating up to 950 degrees C (column 4, lines 5-10), that would give a range overlapping the claimed value.  It would have been obvious to optimize from the described range, giving the value claimed. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, as to the time of heating, Chen describes that usually a 10 minute holding in a furnace (heating) is required to get to a uniform temperature distribution for the preheating (column 4, lines 1-10).  This indicates that with “usually” there is variation in the temperature, and it would have been obvious to optimize based on the specific heating and temperature used, giving a value in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8: As to the use of a CO2 laser, this would be suggested from Rauf article which describes using a CO2 laser for the laser remelting (note page 2354).

Inaba et al (US 2014/00300064) also notes plasma spraying powder that can be WC or other ceramic (0035-0036, 0039) and then scanning with a laser for remelting (0054-0055, 0040).

Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims, and additional optional use of the new reference to Huang.
(B) As the separate cleaning/hot air drying steps of S1, S4, S7, applicant argues that these are now separate steps and Ma would not provide S4 and S7 treatment, and the claims define over the cited references.
The Examiner notes these arguments, however, the rejections above are maintained.  Ma describes cleaning/hot air drying for S1 as discussed in the rejection, and Hong article was cited as to cleaning/hot air drying for the second S7 cleaning. Furthermore, Sirejacob was cited as to the 60 degrees C hot air drying temperature.  Furthermore, would have been obvious to provide the cleaning/hot air drying after the plasma spraying and before laser treatment, and after laser treatment and before polishing, from the teachings of Ma and Hong article indicating how it is known to clean/dry before a treatment and after a treatment (note the rejection above, see claim 1, part (E)). Applicant has made no arguments why the combination of references would not suggest the features claimed, and that position above is therefore maintained here. Additionally, due to the amendments to the claims, optionally, as discussed in the rejection above, note claim 1, part (E), the new reference to Huang would further suggest providing the cleaning/drying steps for S4 and the first S7 cleaning/drying. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718